ORDER

PER CURIAM.
Appellant, who is incarcerated and indigent, is appealing an order determining that he is not a beneficiary of an estate as well as other final orders. He filed directions to the clerk to prepare the record and requested a transcript. Having received neither, he has filed motions asking this court to order the clerk to prepare the record and the court reporter to prepare the transcript at no cost to him.
We deny appellant’s motion requesting a free transcript, because there is no constitutional or statutory right to one in an appeal by an indigent litigant in a civil case. Lee County v. Eaton, 642 So.2d 1126 (Fla. 2d DCA 1994).
As to the record, section 57.081(1), Florida Statutes (2001) provides:
Any indigent person ... who is a party ... shall receive the services of the courts, sheriffs, and clerks, -with respect to such proceedings, without charge. Such services are limited to filing fees; service of process; certified copies of orders or final judgments; a single photocopy of any court pleading, record, or instrument filed with the clerk; examining fees; mediation services and fees; court-appointed counsel fees; subpoena fees and services; service charges for collecting and disbursing funds; and any other cost of service arising out of pending litigation, [emphasis added.]
We conclude that the last emphasized part of the statute requires the clerk to prepare the record and furnish a copy of the index to appellant. The first emphasized portion would entitle appellant to receive, upon request to the clerk, copies of any documents in the record. We therefore direct the clerk to prepare the record without charge.
GUNTHER, KLEIN and TAYLOR, JJ., concur.